     Case 2:20-cv-00030-JAD-BNW Document 5 Filed 01/29/20 Page 1 of 2



 1   GARY E. SCHNITZER, ESQ.
     Nevada Bar No. 395
 2   KRAVITZ, SCHNITZER & JOHNSON, CHTD.
     8985 South Eastern Avenue, Suite 200
 3   Las Vegas, Nevada 89123
     Telephone: (702) 222-4142
 4   Facsimile: (702) 362-2203
     Email: gschnitzer@ksjattorneys.com
 5
     Attorney for Defendant
 6   LexisNexis Risk Solutions Inc.

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                        DISTRICT OF NEVADA

10

11   Roberto Benabe,                                   Case No. 2:20-cv-00030-JAD-BNW

12                       Plaintiff,                    STIPULATION AND ORDER TO EXTEND
                                                       TIME TO ANSWER OR OTHERWISE
13   v.                                                PLEAD

14   LexisNexis Risk Solutions Inc., et al.,           (FIRST REQUEST)

15                       Defendants.

16

17
            Pursuant to Local Rule IA 6-1 of the United States District Court for the District of
18
     Nevada, Defendant LexisNexis Risk Solutions Inc. (“Defendant”) and Plaintiff Roberto Benabe
19
     (“Plaintiff”), by and through their respective counsel, stipulate as follows:
20
            1.      Plaintiff filed his Complaint on January 7, 2020.
21
            2.      Defendant was served with the Complaint on January 9, 2020.
22
            3.      Defendant’s deadline to answer or otherwise respond to Plaintiff’s Complaint is
23
     January 30, 2020.
24
            4.      The undersigned counsel for Defendant was recently retained and continues to
25
     review the allegations in Plaintiff’s Complaint. Therefore, Defendant requests additional time, up
26
     to and including March 2, 2020, to formulate a response to Plaintiff’s Complaint.
27
            5.      Plaintiff consents to the requested extension.
28
     Case 2:20-cv-00030-JAD-BNW Document 5 Filed 01/29/20 Page 2 of 2



 1          6.      This is the first request by Defendant seeking such extension.

 2          In consideration of the foregoing, and for good cause, it is hereby STIPULATED AND

 3   AGREED by and between the Parties, that Defendant LexisNexis Risk Solutions Inc. shall have

 4   up to and including March 2, 2020 to file an answer or otherwise respond to Plaintiff’s

 5   Complaint.

 6

 7          IT IS SO STIPULATED

 8          Dated this 29th day of January, 2020.

 9

10    /s/ David H. Krieger                          /s/ Gary E. Schnitzer
      David H. Krieger, Esq.                        Gary E. Schnitzer, Esq.
11    Nevada Bar No. 9086                           Nevada Bar No. 395
      HAINES & KRIEGER, LLC                         KRAVITZ, SCHNITZER & JOHNSON, CHTD.
12    8985 S. Eastern Ave., Suite 350               8985 South Eastern Avenue, Suite 200
      Henderson, NV 89123                           Las Vegas, Nevada 89123
13    Telephone: (702) 880-5554                     Telephone: (702) 222-4142
      Facsimile: (702) 385-5518                     Facsimile: (702) 362-2203
14    Email: dkrieger@hainesandkrieger.com          Email: gschnitzer@ksjattorneys.com

15    Attorney for Plaintiff                        Attorney for Defendant
      Roberto Benabe                                LexisNexis Risk Solutions Inc.
16

17                                                  IT IS SO ORDERED.

18
                                                    United States Magistrate Judge
19
                                                    Dated this 30th
                                                               _____ day of January, 2020
20

21

22

23

24

25

26
27
28

                                                      -2-
